DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “frame members” in claims 1, 10 and 15.
Such claim limitation(s) is/are: “water collecting surface” in claims 1, 10 and 15.
Such claim limitation(s) is/are: “panel support members” in claims 3 and 11.
Such claim limitation(s) is/are: “channel member” in claim 9.
Such claim limitation(s) is/are: “panel support mechanism” in claims 10 and 15.
Such claim limitation(s) is/are: “chilling mechanisms” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Max (US 2004/0000165).
Regarding claim 1, Max discloses an atmospheric water generating apparatus to produce fresh water from moisture-laden air (abstract - an atmospheric water harvester extracts water from high relative humidity air is disclosed), said apparatus comprising: a frame having a plurality of frame members defining an upper end and a lower end of said apparatus (see FIG. 1, para [0027] - see frame members 118 on either side of condensation member 115, frame members depicted as having upper and lower surfaces (ends]); a condensation panel supported by said frame (see FIG. 1, para [0027] - condensation member 115 depicted as supported by frame members 118), a condensation surface associated with said condensation panel (FIG. 1, para [0028]...panel-type members 115 of the harvester are illustrated in FIG. 1 as flat for diagrammatic simplicity; a variety of surface configurations may be used to facilitate the condensation, collection, and removal of the harvested water), said condensation panel having a panel body with an upper end and a lower end (see para [0032]...harvesters are arranged in a tilted position so that water that condenses or gathers on the condensing surface flows, under the influence of gravity, to the lower end 124 of the harvester…); said condensation surface being structured and arranged with a surface area thereof that will contact the moisture-laden air when said condensation panel is exposed to the moisture-laden air (para [0012]­[0013]...an air passage is formed between the energy-gathering member (photovoltaic member) and the condensation member, and additional air passages are formed between condensation members where there are more than one condensation member; [0013] - high relative humidity air passes through the air passage or passages, where it is cooled...); and a flow channel disposed in said panel body of said condensation panel so as to define a flow path through said panel body between an inlet and an outlet of said condensation panel, said inlet connected to a source of cooled fluid, said flow channel being sized and configured to allow a cooled fluid from the source of cooled fluid to flow through said flow channel from said inlet to said outlet of said condensation panel, said outlet connected to the source of cooled fluid to direct the cooled fluid thereto (claim 8 ... said cooling system comprises cooling channels that are embedded within said first condensation member and that cool said first condensation surface from within said first condensation member; see also FIG. 4, paras [0042]-[0043] - a miniaturized cooling system is embedded in the flat panel 115' [broadly interpreted that, although not shown explicitly, such a cooling system would provide inlet and outlet to the condensation panel in order to transport cooling fluid]), wherein said flow path through said condensation panel is selected so the cooled fluid will cool said condensation surface of said condensation panel when the cooled fluid is flowing through said flow channel to produce condensate on said condensation surface when said condensation surface is in contact with the moisture laden air (para [0043]...cooled flat panel 115' has small diameter pipes on the order of a centimeter or less in diameter carrying the refrigerant that are embedded beneath the surface of the condensation member to provide a refrigerated surface 158 on which condensation [from moisture laden air] can take place), said condensation panel configured for the condensate to flow downward to said lower end of said condensation panel and toward said lower end of said apparatus to collect as the fresh water on a water collecting surface that is associated with said apparatus (FIG. 1, para [0032] - water harvesters are arranged in a tilted position so that condensed water flows to the lower end where it is collected). 
Regarding claim 2, Max further discloses said frame supports a plurality of said condensation panels, each of said plurality of condensation panels having at least one condensation surface, said condensation surface of each of said plurality of condensation panels being in spaced apart relation to each other (see claim 4…apparatus...further comprising a second condensation member spaced from said first condensation member to form a second air passageway, said second condensation member having a second condensation surface facing said second air passageway [broadly interpreted that frame members 118 of FIG.1, para [0027] would support said plurality of condensation panels]). 
Regarding claim 3, Max further discloses a panel support mechanism that is associated with said frame, said panel support mechanism being structured and arranged to support each of said plurality of condensation panels in or on said frame (see FIG. 1, para [0027] - frame members 118 disposed on each side of panel-type condensation member 115 [broadly interpreted that frame members 118 would support said plurality of condensation panels in said frame]).
Regarding claim 4, Max further discloses said panel support mechanism comprises one or more panel support members that are structured and arranged to position each of said condensation panels in said frame in corresponding relation to said frame (see FIG. 1, para [0027] - frame members 118 disposed on each side of panel-type condensation member 115 [broadly interpreted that frame members 118 would support said plurality of condensation panels in corresponding relation to said frame]), with said upper end of each of said condensation panels directed toward said upper end of said apparatus and said lower end of each of said condensation panels directed toward said lower end of said apparatus (see para [0032] ... harvesters are arranged in a tilted fashion [having upper and lower ends] position so that water that condenses or gathers on the condensing surface flows, under the influence of gravity, to the lower end 124 of the harvester...). 
Regarding claim 7, Max further discloses wherein said condensation surface of said condensation panel has a shaped surface, said shaped surface configured to increase said surface area of said condensation surface so as to increase the condensate on said condensation surface and the fresh water produced thereby (see FIG. 4, para [0046]...a dendritic system of micro-channels 165 that increase in cross-sectional area down the slope of the condensation member 115' is engraved into the surface 158 of the condensation and water gathering member 115' [broadly interpreted that the surface area of the condensation surface would be increased by the microchannels and therefore would provide an increase in surface area in the condensation surface]). 
Regarding claim 8, Max further discloses said shaped surface comprises a plurality of outwardly extending members and/or a plurality of concave areas, each of said outwardly extending members and/or said concave areas being sized and configured to increase said surface area of said condensation surface (see FIG. 4, para [0046]-microchannels 165 are depicted as concave areas [broadly interpreted that the surface area of the condensation surface would be increased by the microchannels and therefore would provide an increase in surface area in the condensation surface]). 
Regarding claim 9, Max further discloses a channel member associated with said frame, the water collecting surface associated with said frame so as to direct the fresh water from said condensation panel to said channel member (see FIG. 1, para [0032] ... at the lower end 124, water is collected by a catch trough or physical barrier 126 that causes the water to flow laterally along the panel such that it can be transported away from the condensation member by a pipe 138).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter / reasons for allowability: 
Considering claims 5-6, the prior art does not teach or suggest the claimed atmospheric water generating system wherein each of said one or more panel support members comprise a support post connected to said frame, said support post cooperatively sized and configured with a support aperture in said panel body of said condensation panel so as to allow said support post to pass through said support aperture and support said condensation panel in said frame. 
Max (US 2004/0000165) as relied upon is regarded as the closest relevant prior art; Max teaches an atmospheric water generating apparatus to produce fresh water from moisture-laden air (abstract - an atmospheric water harvester extracts water from high relative humidity air is disclosed), said apparatus comprising: a frame having a plurality of frame members defining an upper end and a lower end of said apparatus (see FIG. 1, para [0027] - see frame members 118 on either side of condensation member 115, frame members depicted as having upper and lower surfaces (ends]); a condensation panel supported by said frame (see FIG. 1, para [0027] - condensation member 115 depicted as supported by frame members 118), a condensation surface associated with said condensation panel (FIG. 1, para [0028]...panel-type members 115 of the harvester are illustrated in FIG. 1 as flat for diagrammatic simplicity; a variety of surface configurations may be used to facilitate the condensation, collection, and removal of the harvested water), said condensation panel having a panel body with an upper end and a lower end (see para [0032]...harvesters are arranged in a tilted position so that water that condenses or gathers on the condensing surface flows, under the influence of gravity, to the lower end 124 of the harvester…); said condensation surface being structured and arranged with a surface area thereof that will contact the moisture-laden air when said condensation panel is exposed to the moisture-laden air (para [0012]­[0013]...an air passage is formed between the energy-gathering member (photovoltaic member) and the condensation member, and additional air passages are formed between condensation members where there are more than one condensation member; [0013] - high relative humidity air passes through the air passage or passages, where it is cooled...); and a flow channel disposed in said panel body of said condensation panel so as to define a flow path through said panel body between an inlet and an outlet of said condensation panel, said inlet connected to a source of cooled fluid, said flow channel being sized and configured to allow a cooled fluid from the source of cooled fluid to flow through said flow channel from said inlet to said outlet of said condensation panel, said outlet connected to the source of cooled fluid to direct the cooled fluid thereto (claim 8 ... said cooling system comprises cooling channels that are embedded within said first condensation member and that cool said first condensation surface from within said first condensation member; see also FIG. 4, paras [0042]-[0043] - a miniaturized cooling system is embedded in the flat panel 115' [broadly interpreted that, although not shown explicitly, such a cooling system would provide inlet and outlet to the condensation panel in order to transport cooling fluid]), wherein said flow path through said condensation panel is selected so the cooled fluid will cool said condensation surface of said condensation panel when the cooled fluid is flowing through said flow channel to produce condensate on said condensation surface when said condensation surface is in contact with the moisture laden air (para [0043]...cooled flat panel 115' has small diameter pipes on the order of a centimeter or less in diameter carrying the refrigerant that are embedded beneath the surface of the condensation member to provide a refrigerated surface 158 on which condensation [from moisture laden air] can take place), said condensation panel configured for the condensate to flow downward to said lower end of said condensation panel and toward said lower end of said apparatus to collect as the fresh water on a water collecting surface that is associated with said apparatus (FIG. 1, para [0032] - water harvesters are arranged in a tilted position so that condensed water flows to the lower end where it is collected). However Max fails to disclose wherein an atmospheric water generating apparatus to produce fresh water from moisture-laden air (abstract - an atmospheric water harvester extracts water from high relative humidity air is disclosed), said apparatus comprising: a frame having a plurality of frame members defining an upper end and a lower end of said apparatus (see FIG. 1, para [0027] - see frame members 118 on either side of condensation member 115, frame members depicted as having upper and lower surfaces (ends]); a condensation panel supported by said frame (see FIG. 1, para [0027] - condensation member 115 depicted as supported by frame members 118), a condensation surface associated with said condensation panel (FIG. 1, para [0028]...panel-type members 115 of the harvester are illustrated in FIG. 1 as flat for diagrammatic simplicity; a variety of surface configurations may be used to facilitate the condensation, collection, and removal of the harvested water), said condensation panel having a panel body with an upper end and a lower end (see para [0032]...harvesters are arranged in a tilted position so that water that condenses or gathers on the condensing surface flows, under the influence of gravity, to the lower end 124 of the harvester…); said condensation surface being structured and arranged with a surface area thereof that will contact the moisture-laden air when said condensation panel is exposed to the moisture-laden air (para [0012]­[0013]...an air passage is formed between the energy-gathering member (photovoltaic member) and the condensation member, and additional air passages are formed between condensation members where there are more than one condensation member; [0013] - high relative humidity air passes through the air passage or passages, where it is cooled...); and a flow channel disposed in said panel body of said condensation panel so as to define a flow path through said panel body between an inlet and an outlet of said condensation panel, said inlet connected to a source of cooled fluid, said flow channel being sized and configured to allow a cooled fluid from the source of cooled fluid to flow through said flow channel from said inlet to said outlet of said condensation panel, said outlet connected to the source of cooled fluid to direct the cooled fluid thereto (claim 8 ... said cooling system comprises cooling channels that are embedded within said first condensation member and that cool said first condensation surface from within said first condensation member; see also FIG. 4, paras [0042]-[0043] - a miniaturized cooling system is embedded in the flat panel 115' [broadly interpreted that, although not shown explicitly, such a cooling system would provide inlet and outlet to the condensation panel in order to transport cooling fluid]), wherein said flow path through said condensation panel is selected so the cooled fluid will cool said condensation surface of said condensation panel when the cooled fluid is flowing through said flow channel to produce condensate on said condensation surface when said condensation surface is in contact with the moisture laden air (para [0043]...cooled flat panel 115' has small diameter pipes on the order of a centimeter or less in diameter carrying the refrigerant that are embedded beneath the surface of the condensation member to provide a refrigerated surface 158 on which condensation [from moisture laden air] can take place), said condensation panel configured for the condensate to flow downward to said lower end of said condensation panel and toward said lower end of said apparatus to collect as the fresh water on a water collecting surface that is associated with said apparatus (FIG. 1, para [0032] - water harvesters are arranged in a tilted position so that condensed water flows to the lower end where it is collected).
Gradinger (US 2013/0008633) discloses a prior art teaching of a plurality of condensation panels being in spaced apart relation to each other (see para [0006], FIG. 1 - [spaced apart] stack of panels 11 having cooling conduits 12). Gradinger fails to disclose wherein each of said one or more panel support members comprise a support post connected to said frame, said support post cooperatively sized and configured with a support aperture in said panel body of said condensation panel so as to allow said support post to pass through said support aperture and support said condensation panel in said frame. 
Johnstone (US 6,651,435) discloses a water evaporation apparatus (abstract) further comprising a condenser means with condenser support member (see FIG. 9, col 4, In 33-37). Johnston fails to disclose wherein each of said one or more panel support members comprise a support post connected to said frame, said support post cooperatively sized and configured with a support aperture in said panel body of said condensation panel so as to allow said support post to pass through said support aperture and support said condensation panel in said frame.
Ackerman (US 2016/0229706) teaches an atmospheric water harvester (see abstract, title) which comprise a series of panels 310 with cooling system (see Fig. 3 and para [0067-0070]). Ackerman fails to disclose wherein each of said one or more panel support members comprise a support post connected to said frame, said support post cooperatively sized and configured with a support aperture in said panel body of said condensation panel so as to allow said support post to pass through said support aperture and support said condensation panel in said frame.
Regarding claims 10-20, in each of claims 15 and 20, the prior art does not teach or fairly suggest the claimed atmospheric water generating apparatus as claimed, wherein each of said condensation panels having a panel body with an upper end, a lower end, a front side, a back side, a first side and a second side; a condensation surface associated with each of said first side and said second side of said condensation panel, each of said condensation surfaces being structured and arranged with a surface area that will contact the moisture-laden air when said condensation panel is exposed to the moisture-laden air
Max (US 2004/0000165) as relied upon is regarded as the closest relevant prior art; Max teaches an atmospheric water generating apparatus to produce fresh water from moisture-laden air (abstract - an atmospheric water harvester extracts water from high relative humidity air is disclosed), said apparatus comprising: a frame having a plurality of frame members defining an upper end and a lower end of said apparatus (see FIG. 1, para [0027] - see frame members 118 on either side of condensation member 115, frame members depicted as having upper and lower surfaces (ends]); a condensation panel supported by said frame (see FIG. 1, para [0027] - condensation member 115 depicted as supported by frame members 118), a condensation surface associated with said condensation panel (FIG. 1, para [0028]...panel-type members 115 of the harvester are illustrated in FIG. 1 as flat for diagrammatic simplicity; a variety of surface configurations may be used to facilitate the condensation, collection, and removal of the harvested water), said condensation panel having a panel body with an upper end and a lower end (see para [0032]...harvesters are arranged in a tilted position so that water that condenses or gathers on the condensing surface flows, under the influence of gravity, to the lower end 124 of the harvester…); said condensation surface being structured and arranged with a surface area thereof that will contact the moisture-laden air when said condensation panel is exposed to the moisture-laden air (para [0012]­[0013]...an air passage is formed between the energy-gathering member (photovoltaic member) and the condensation member, and additional air passages are formed between condensation members where there are more than one condensation member; [0013] - high relative humidity air passes through the air passage or passages, where it is cooled...); and a flow channel disposed in said panel body of said condensation panel so as to define a flow path through said panel body between an inlet and an outlet of said condensation panel, said inlet connected to a source of cooled fluid, said flow channel being sized and configured to allow a cooled fluid from the source of cooled fluid to flow through said flow channel from said inlet to said outlet of said condensation panel, said outlet connected to the source of cooled fluid to direct the cooled fluid thereto (claim 8 ... said cooling system comprises cooling channels that are embedded within said first condensation member and that cool said first condensation surface from within said first condensation member; see also FIG. 4, paras [0042]-[0043] - a miniaturized cooling system is embedded in the flat panel 115' [broadly interpreted that, although not shown explicitly, such a cooling system would provide inlet and outlet to the condensation panel in order to transport cooling fluid]), wherein said flow path through said condensation panel is selected so the cooled fluid will cool said condensation surface of said condensation panel when the cooled fluid is flowing through said flow channel to produce condensate on said condensation surface when said condensation surface is in contact with the moisture laden air (para [0043]...cooled flat panel 115' has small diameter pipes on the order of a centimeter or less in diameter carrying the refrigerant that are embedded beneath the surface of the condensation member to provide a refrigerated surface 158 on which condensation [from moisture laden air] can take place), said condensation panel configured for the condensate to flow downward to said lower end of said condensation panel and toward said lower end of said apparatus to collect as the fresh water on a water collecting surface that is associated with said apparatus (FIG. 1, para [0032] - water harvesters are arranged in a tilted position so that condensed water flows to the lower end where it is collected). However Max fails to disclose wherein an atmospheric water generating apparatus to produce fresh water from moisture-laden air (abstract - an atmospheric water harvester extracts water from high relative humidity air is disclosed), said apparatus comprising: a frame having a plurality of frame members defining an upper end and a lower end of said apparatus (see FIG. 1, para [0027] - see frame members 118 on either side of condensation member 115, frame members depicted as having upper and lower surfaces (ends]); a condensation panel supported by said frame (see FIG. 1, para [0027] - condensation member 115 depicted as supported by frame members 118), a condensation surface associated with said condensation panel (FIG. 1, para [0028]...panel-type members 115 of the harvester are illustrated in FIG. 1 as flat for diagrammatic simplicity; a variety of surface configurations may be used to facilitate the condensation, collection, and removal of the harvested water), said condensation panel having a panel body with an upper end and a lower end (see para [0032]...harvesters are arranged in a tilted position so that water that condenses or gathers on the condensing surface flows, under the influence of gravity, to the lower end 124 of the harvester…); said condensation surface being structured and arranged with a surface area thereof that will contact the moisture-laden air when said condensation panel is exposed to the moisture-laden air (para [0012]­[0013]...an air passage is formed between the energy-gathering member (photovoltaic member) and the condensation member, and additional air passages are formed between condensation members where there are more than one condensation member; [0013] - high relative humidity air passes through the air passage or passages, where it is cooled...); and a flow channel disposed in said panel body of said condensation panel so as to define a flow path through said panel body between an inlet and an outlet of said condensation panel, said inlet connected to a source of cooled fluid, said flow channel being sized and configured to allow a cooled fluid from the source of cooled fluid to flow through said flow channel from said inlet to said outlet of said condensation panel, said outlet connected to the source of cooled fluid to direct the cooled fluid thereto (claim 8 ... said cooling system comprises cooling channels that are embedded within said first condensation member and that cool said first condensation surface from within said first condensation member; see also FIG. 4, paras [0042]-[0043] - a miniaturized cooling system is embedded in the flat panel 115' [broadly interpreted that, although not shown explicitly, such a cooling system would provide inlet and outlet to the condensation panel in order to transport cooling fluid]), wherein said flow path through said condensation panel is selected so the cooled fluid will cool said condensation surface of said condensation panel when the cooled fluid is flowing through said flow channel to produce condensate on said condensation surface when said condensation surface is in contact with the moisture laden air (para [0043]...cooled flat panel 115' has small diameter pipes on the order of a centimeter or less in diameter carrying the refrigerant that are embedded beneath the surface of the condensation member to provide a refrigerated surface 158 on which condensation [from moisture laden air] can take place), said condensation panel configured for the condensate to flow downward to said lower end of said condensation panel and toward said lower end of said apparatus to collect as the fresh water on a water collecting surface that is associated with said apparatus (FIG. 1, para [0032] - water harvesters are arranged in a tilted position so that condensed water flows to the lower end where it is collected).
Bernardo Castanon Seoane (US 2006/0065001) discloses a system for extracting potable water from the atmosphere includes first and second surfaces in parallel. A liquid in a two-sided enclosure is cooled and moisture is condensed and removed from the first and second surfaces of the enclosure (abstract; see also FIGS. 1 and 3). Bernardo Castanon Seoane fails to disclose a condensation surface associated with each of said first side and said second side of said condensation panel, wherein said flow path through each of said condensation panels is selected so the cooled fluid will cool each of said condensation surfaces of said condensation panels when the cooled fluid is flowing through said flow channel thereof to produce condensate on each of said condensation surfaces when said condensation surfaces are in contact with the moisture-laden air. 
Swanson (US 3,675,442) discloses an atmospheric water collector using vertically aligned condenser filaments that provide condensing surfaces at a temperature below the dew point of the air (abstract). Swanson fails to disclose a condensation surface associated with each of said first side and said second side of said condensation panel, wherein said flow path through each of said condensation panels is selected so the cooled fluid will cool each of said condensation surfaces of said condensation panels when the cooled fluid is flowing through said flow channel thereof to produce condensate on each of said condensation surfaces when said condensation surfaces are in contact with the moisture-laden air. Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests a condensation surface associated with each of said first side and said second side of said condensation panel, wherein said flow path through each of said condensation panels is selected so the cooled fluid will cool each of said condensation surfaces of said condensation panels when the cooled fluid is flowing through said flow channel thereof to produce condensate on each of said condensation surfaces when said condensation surfaces are in contact with the moisture-laden air.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772